Case 4:18-cv-00442-ALM-CMC Document 124-1 Filed 03/30/20 Page 1 of 2 PageID #: 6048



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

    ED BUTOWSKY,                                     §
                                                     §
           Plaintiff,                                §
    V.                                               §     CASE NO. 4:18-cv-00442-ALM
                                                     §
    DAVID FOLKENFLIK, et al.,                        §
                                                     §
                                                     §
                                                     §
                                                     §
                                                     §
                                                     §
                                                     §
           Defendants.                               §


                                    EXHIBIT LIST TO REPLY

   Exhibit A      Declaration of Laura Lee Prather

         Exhibit A-1.
                                                               (Butowsky 442-443)

         Exhibit A-2.
                                                             (Wheeler 877-880)

         Exhibit A-3.     Text messages between Butowsky, Wheeler and Kash Patel dated April 27,
                          2017 – May 4, 2017 (Wheeler 940-941)

         Exhibit A-4.
                               (Butowsky 296)

         Exhibit A-5.

                                            (Butowsky 992)

         Exhibit A-6.

                                            (Butowsky 871)

         Exhibit A-7.

                               (Butowsky 869)


   EXHIBIT LIST TO REPLY                                                         Page 1
Case 4:18-cv-00442-ALM-CMC Document 124-1 Filed 03/30/20 Page 2 of 2 PageID #: 6049



        Exhibit A-8.

                                                                          (Butowsky 1044-1045)

        Exhibit A-9.     Email between Wheeler and Butowsky dated May 20, 2017 in which
                         Wheeler states: “I just noticed ‘my response’ posted on your Facebook
                         page … I never approved of this ‘response.’” (Wheeler 419-420)

        Exhibit A-10.
                                     (Butowsky 402)

        Exhibit A-11.

                                                                   (Butowsky 1089-1091)

        Exhibit A-12.
                                        (Butowsky 978-980)

        Exhibit A-13.

                                            (Butowsky 340-343)

        Exhibit A-14.    Copy of contract between Wheeler and the Rich family, filed by Butowsky
                         in Rich, et al. v. Fox News Network LLC, Case No. 1:18-cv-02223-GBD
                         (S.D.N.Y.) (Dkt 54-1).

        Exhibit A-15.

                                   (Wheeler 390-392)

        Exhibit A-16.    Email correspondence from Butowsky to Wheeler dated May 16, 2017
                         suggesting to Wheeler, “You might print off and sign your name then take
                         a picture of it and send it to wherever it needs to be. I think that would be
                         a very smart idea.” (Wheeler 348-349)

        Exhibit A-17.
                                                                                     (Butowsky 473-
                         476).

   Exhibit B     Sally Davis Declaration dated March 13, 2020




   EXHIBIT LIST TO REPLY                                                              Page 2
